Filed 2/3/14 P. v. Johnson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)


THE PEOPLE,                                                                                  C073100

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F06058)

         v.

RICKY JOHNSON,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we note corrections that must be made
to the abstract, but otherwise affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
                        PROCEDURAL AND FACTUAL BACKGROUND
         In September 2012, defendant was charged with possession of cocaine base for
sale (Health & Saf. Code, § 11351.5; count one), possession of cocaine base while armed
with a loaded firearm (Health & Saf. Code, § 11370.1, subd. (a); count two), being a
felon in possession of a firearm (Pen. Code, § 29800, subd. (a)(1); count three), and



                                                             1
carrying a loaded firearm (Pen. Code, § 25850, subd. (a); count four). The People further
alleged defendant had a prior conviction for the sale and transportation of a controlled
substance (Health & Saf. Code, §§ 11352, subd. (a), 11370.2, subd. (a)) and two prior
strike convictions (Pen. Code, §§ 667, subds. (b)-(i), 1170.12).
       Defendant pled no contest to the charge of being a felon in possession of a firearm
and admitted one of the prior strike convictions. In exchange, the People agreed to a
stipulated state prison sentence of four years and dismissal of the remaining charges and
enhancement allegations.
       At the plea hearing, the People offered the following as the factual basis for the
plea: “On or about September 8th, 2012, in the County of Sacramento, the defendant did
commit a felony violation of section 29800[, subdivision] (a)(1) of the Penal Code, in that
the defendant did willfully and unlawfully possess and have control of a firearm, a loaded
Taurus .357 revolver. The defendant having previously been convicted of a felony
section 11352 of the Health and Safety Code on or about September 14th, 2001 in the
Superior Court, State of California in the County of Sacramento.”
       Defendant was subsequently sentenced in accordance with his plea and ordered to
pay various fines and fees, including a $40 court operations assessment (Pen. Code,
§ 1465.8) and a $30 conviction assessment (Gov. Code, § 70373). Defendant also was
awarded 193 days of custody credit.
       Defendant appeals; his request for a certificate of probable cause was denied.
                                    WENDE REVIEW
       Appointed counsel filed an opening brief that sets forth the facts of the case and
asked this court to review the record and determine whether there are any arguable issues
on appeal. (Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the
right to file a supplemental brief within 30 days of the date of filing of the opening brief.
More than 30 days have elapsed and we have received no communication from
defendant.

                                              2
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
       However, our review of the record does reveals an error in the abstract of
judgment. Section 5 of the abstract, labeled “financial obligations” does not include
either the $40 court operations assessment (formerly referred to as the court security fee)
under Penal Code section 1465.8 or the $30 conviction assessment under Government
Code section 70373. Both of these fees were included in the court’s oral rendition of
judgment and both are mandatory fees.
       Because these fees were orally pronounced, they are part of the judgment and
should be included in the abstract of judgment. (People v. Zackery (2007)
147 Cal. App. 4th 380, 387-388.) We, therefore, direct the trial court to correct the
abstract of judgment. (People v. Mitchell (2001) 26 Cal. 4th 181, 185 [appellate courts
may order correction of abstract of judgment that does not accurately reflect the oral
judgment of the sentencing court].)
                                      DISPOSITION
       The trial court is directed to correct the abstract of judgment to include the $40
court operations assessment (Pen. Code, § 1465.8) and the $30 conviction assessment
(Gov. Code, § 70373). The trial court is further directed to forward a certified copy of
the corrected abstract of judgment to the Department of Corrections and Rehabilitation.
The judgment is affirmed as corrected.


                                                        MURRAY                 , J.

We concur:


         RAYE               , P. J.


        ROBIE               , J.


                                             3